Electronically Filed
                                                       Supreme Court
                                                       SCWC-14-0000833
                                                       23-JUN-2016
                                                       11:24 AM



                           SCWC-14-0000833


            IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                          STATE OF HAWAI'I,

                   Respondent/Respondent-Appellee,


                                 vs.


                            KEVIN PAUL KIM,

                   Petitioner/Defendant-Appellant.



           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                 (CAAP-14-0000833; CR. NO. 12-1-0363)


        ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


            It appearing that the judgment on appeal in the above-


referenced matter not having been filed by the Intermediate Court


of Appeals at the time the application for writ of certiorari was


filed, see Hawai'i Revised Statutes § 602-59(a) (Supp. 2013); see

also Hawai'i Rules of Appellate Procedure (HRAP) Rule 36(b)(1)

(2012),


            IT IS HEREBY ORDERED that Petitioner/Defendant­

Appellant’s application for writ of certiorari, filed 


June 20, 2016 is dismissed without prejudice to re-filing the


application pursuant to HRAP Rule 40.1(a) (2014).     (“The

application shall be filed within thirty days after the filing of


the intermediate court of appeals’ judgment on appeal or


dismissal order, unless the time for filing the application is


extended in accordance with this rule.”).


          DATED:   Honolulu, Hawai'i, June 23, 2016.

Tae W. Kim                       /s/ Mark E. Recktenwald
for petitioner

                                 /s/ Paula A. Nakayama


                                 /s/ Sabrina S. McKenna


                                 /s/ Richard W. Pollack


                                 /s/ Michael D. Wilson





                                 2